DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-19, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 2016/0280597), in view of Giachino (USP 2,730,814).
Regarding claims 1-4, 6, 8, 12 and 25-29
Franke teaches a setting accelerator for a dry mortar blend, and a method of producing. The setting accelerator comprising calcium nitrate and a different nitrate salt. 
Franke teaches that preferably the different salt is potassium nitrate (paragraph 0029).
Franke also teaches calcium ammonium nitrate (paragraph 0021.
Franke teaches that the as a setting accelerator the powder has a particle size of 0.1 mm to 1 mm (paragraph 0032).
Franke teaches the powder can be spray dried at a temperature of 150 to 250 C, obtaining anhydrous calcium nitrate (paragraph 0040).
Although, Franke does not teach the use of an anticaking agent, Franke does teach that it is important for the material to not clog or cake (paragraph 0023). However, Giachino teaches that the use of silicates particles having a mesh size lower than 200 (i.e. 74 microns) (column 2, lines 21-44) as anti-caking agents for better drying of nitrate materials such as calcium nitrate and to reduce the tendency of caking, and teaches that the silicate material can be diatomaceous earth (i.e. a solid particulate comprising silicon dioxide) (column 1, line 65 to column 2, line 20). Giachino also teaches an example with the use of 1 wt % diatomaceous earth (Table, run 2). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Franke by using 1 wt % diatomaceous earth with a particle size of 74 microns as a drying and anticaking agent, with a reasonable expectation of success, and the expected benefit of decreasing or eliminating the tendency of such materials to cake, as suggested by Giachino.

Regarding claim 5
Giachino teaches silicates having a particle size in the range of 74 microns, and Franke teaches calcium nitrate particles on the size as small as 0.1 mm (i.e. 100 microns). Therefore, the use of particles of the same size is obvious, absent evidence of new or unexpected results.
Regarding claim 10
The caking number is a property of the composition, and the references teach or suggest all the limitations of the composition. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 11
 Franke teaches that typically 0.5 to 2 wt % calcium nitrate is used by weight of cement, in making a dry blend mortar (paragraph 0057).
Regarding claim 13
Franke teaches that calcium nitrate can also be added to concrete compositions, i.e. cementitious compositions having cement and coarse aggregate such as stones or gravel, and fine aggregates such as sand.

Franke and Giachino suggest all the limitations of the instant method except for the using freshly produced and cooled calcium nitrate particles. However, the point at which the silicate is mixed with the calcium nitrate whether while still hot, immediately upon cooling, or sometime after cooling is seen to be obvious. As, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 2016/0280597), in view of Giachino (USP 2,730,814), as applied to claims 1-6, 8, 10-19, 21, 23 and 25-29 above, in further view of Bury et al. (USP 5,728,209).
Regarding claim 30
Although, Franke and Giachino do not teach the use of silica fume as an anti-caking agent, they do teach the use of anti-caking agents with calcium nitrate. However, because Bury teaches that as an anti-caking agent that silica fume is known (column 9, lines 47-51). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time to add to the teachings of the prior art by using silica fume as the anti-caking agent, with a reasonable expectation of success, as suggested by Bury. 
Response to Arguments
	Applicants argue against the prior art rejections.

	Applicants argue that in their invention the size of the silicon dioxide is too large relative to the calcium nitrate to coat the calcium nitrate particles. While this may be true it is not persuasive as the sizes disclosed by the references read on or overlap with the claimed ranges.
	Applicants argue that there is not enough solid particulate silicon dioxide to coat all the calcium nitrate particles so as to obtain a homogenous blend. This is not persuasive as the references teach the same sizes and amounts as claimed. Further, it appears that applicants are arguing that their composition is not homogenous which is a claimed feature.
	Applicants argue that Giachino is doing the opposite of what they are doing to prevent anti-caking. This is not persuasive as the instant claim(s) teaches that the silicon dioxide is used as an anti-caking agent.
Applicants argue that if one applied Giachino to Franke the skilled artisan would not arrive at a homogenous blend. This is not persuasive and applicants have not presented evidence or sound reasoning as to why the composition would not be homogenous. Again, Giachino is not limited to US 2,399,987, and this is not related to the section cited either.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734